DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 uses the symbol ~ which will instead be interpreted as 1 to 10 mm.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagihara et al. (herein Yanagihara) (US 2004/0184936) in view of Shimizu et al. (herein Shimizu) (US 5,767,198) in further view of Barnes et al. (herein Barnes) (US 3,824,042)Regarding Claim 1:In Figures 1-2, Yanagihara discloses a plastic pump (magnetic drive pump formed from plastic components, see Figure 1), comprising: a complete body (rear casing 1) having an inner body (20) made of a fluorine resin material (as stated in paragraph [0026] the inner body 20 is formed from a fluorine resin) and an outer body (21) made of a first plastic material (made of a thermoplastic resin such as PPS, see paragraph [0028]); an impeller (7); an impeller cover (front casing 2), wherein a fluid transporting path (path formed by inner pump chamber 6) is formed in the inner body consisting of the fluorine resin material (as seen in Figure 1, the fluid transporting path is at least partially formed in the inner body 20).Yanagihara further discloses that the outer body is formed by injecting the first plastic material in a first mold (as stated in paragraph [0028], the outer body 21 is formed by one-piece injection molding which would require injection of the first plastic material into a first mold). Yanagihara is silent regarding whether this step is performed after fixing the inner body to the first mold. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have performed the step of fixing the inner body to the first mold prior to performing the plastic injection into the first mold as claimed since doing so would be obvious to try and would yield predictable results. Yanagihara as modified above would result in the inner body (20) and the outer body (21) being integrally formed by injecting the first plastic material, and extra assembling process of the inner body and the outer body would not be necessary. It is noted that Yanagihara states in paragraph [0035]: “However, it is also possible to put the belt-like ring member 22 on the outer periphery of the barrel part 21b of the outer casing member 21.” In this configuration, the inner body (20) and the outer body (21) could be integrally formed by the injection process without any further assembly steps since the belt-like member (22) would be attached to an outer periphery of the outer body (21) after integrally forming the inner body with the outer body. Hence, this would not be considered an extra assembly process of the inner body and the outer body since it would happen after the inner body was integrated with the outer body and would be external to this assembly. Yanagihara is silent regarding whether the impeller is made of a fluorine resin material by an injection mold.However, in column 1, lines 15-23, Shimizu discloses that fluorine resins such as PFA or PTFE can be used in a wide temperature range and are excellent in chemical resistance, alkali resistance, acid resistance, water resisting property, weather resistance, corrosion resistance, wear resistance, dielectric property and the like, and therefore are used for pump impellers. Furthermore, in column 11, lines 54-56, Shimizu states that these types of resins are injection molded. Hence, based on Shimizu’s disclosure, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have manufactured Yanagihara’s impeller (7) using a fluorine resin such as PFA by injection molding as taught by Shimizu since this material would have several advantageous features such as excellent chemical resistance, alkali resistance, acid resistance, water resisting property, weather resistance, corrosion resistance, wear resistance, dielectric property and the like (see Shimizu’s column 1, lines 15-23). Yanagihara is silent regarding whether the impeller cover is made of a second plastic material by molding the second plastic material in a second mold. However, Barnes discloses that an impeller cover (6) can be made from plastic materials by injection molding which requires injecting plastic into a mold (see column 2, lines 49-51). Hence, based on Barnes’ teachings, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have manufactured Yanagihara’s impeller cover (2) using a second plastic material by injection molding (i.e., molding in a second mold) since plastic is a suitable material for impeller covers (as taught by Barnes) that would be lightweight and easy to manufacture. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.NOTE: The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.Regarding Claim 2:Yanagihara as modified by Shimizu and Barnes discloses the plastic pump, wherein the fluorine resin material of the inner body is different from the first plastic material of the outer body (as stated in paragraph [0026] the inner body 20 is formed from a fluorine resin and the outer body (21) is made of a thermoplastic resin such as PPS, see paragraph [0028]).Regarding Claim 3:Examiner notes that the claims recite the limitations “PFA,” “PVDF,” “PP,” “PVC,” and “PPS.” It is the position of the Examiner that these are terms known in the art to refer to the polymers ‘Perfluoroalkoxy  alkanes,’ ‘Polyvinylidene fluoride/polyvinylidene difluoride,’ ‘Polypropylene/polypropene,’ ‘Polyviny! chioride,’ and ‘Polyphenylene sulfide’, respectively.Yanagihara as modified by Shimizu and Barnes discloses the plastic pump, and the first plastic material of the outer body (21) is PP or PPS (see Yanagihara’s paragraph [0028]).Yanagihara is silent regarding whether the fluorine resin material of the inner body is PFA or PVDF.However, in column 1, lines 15-23, Shimizu discloses that fluorine resins such as PFA can be used in a wide temperature range and are excellent in chemical resistance, alkali resistance, acid resistance, water resisting property, weather resistance, corrosion resistance, wear resistance, dielectric property and the like, and therefore are used  lining materials for pumps. Another suitable fluorine resin mentioned by Shimizu is PVDF (see column 1, lines 57-64). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Yanagihara’s inner body from PFA or PVDF (as taught by Shimizu), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.Regarding Claims 4-5:Yanagihara as modified by Shimizu and Barnes discloses the pump wherein the inner body may be made from PFA or PVDF wherein the melting temperature of the PFA is 270°C to 420°C (known property of PFA) and the melting temperature of PVDF is 170°C to 235°C (known property of PVDF).Regarding Claim 6:Yanagihara as modified by Shimizu and Barnes discloses the pump, wherein the fluorine resin material of the impeller (as mentioned in the rejection of claim 1, the impeller is made from a fluorine resin such as PFA) is different from the first plastic material of the outer body (outer body (21) is made of a thermoplastic resin such as PPS, see Yanagihara’s paragraph [0028]).Regarding Claim 7:Yanagihara as modified by Shimizu and Barnes substantially discloses the claimed limitations but is silent regarding the thickness of the inner body. It would have been an obvious matter of design choice to limit the thickness of the inner body to 1-10 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).It is further noted that Yanagihara’s pump is magnetically driven and so the inner body would necessarily have to be of low thickness in order to convey the magnetic forces through said inner body. 
Regarding Claim 8:Yanagihara as modified by Shimizu and Barnes discloses the pump, wherein the plastic pump is completed by sequentially assembling the complete body, the impeller and the impeller cover (as seen in Figures 1 and 2, the complete body is first assembled as shown in Figure 2 and then the impeller would have to be placed within the complete body prior to attaching the impeller cover. Any other assembly sequence would be illogical and difficult to accomplish).
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Applicant has argued that Yanagihara as modified fails to disclose the new limitation: “the inner body and the outer body are integrally formed by the injecting the first plastic material. and extra assembling process of the inner body and the outer body is not necessary.” Applicant argues that since the belt-like member (22) is fitted on the outer periphery of the barrel part (20b) of the inner casing members (20), this constitutes and extra assembly process of the inner body and the outer body. However, it is noted that Yanagihara states in paragraph [0035]: “However, it is also possible to put the belt-like ring member 22 on the outer periphery of the barrel part 21b of the outer casing member 21.” In this configuration, the inner body (20) and the outer body (21) could be integrally formed by the injection process without any further assembly steps since the belt-like member (22) would be attached to an outer periphery of the outer body (21) after integrally forming the inner body with the outer body. Hence, this would not be considered an extra assembly process of the inner body and the outer body since it would happen after the inner body was integrated with the outer body and would be external to this assembly. Note that this is similar to attaching the impeller and impeller cover to the integrated inner body and outer body, wherein these steps are not considered extra assembling processes of the inner body’s integration with the outer body. 
It is recommended that the applicant’s further amend claim 1 to state that the inner body (20) and the outer body (30) along with the impeller cover (50) form the outermost housing of the plastic pump (as seen in Figure 5). Doing so would overcome the teachings of Yanagihara since Yanagihara’s inner body (20) and outer body (21) together do not form the outermost housing of the plastic pump. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746